Citation Nr: 1138622	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In December 2009 the Veteran was afforded a Videoconference Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in January 2011 at which time it was remanded for further development, particularly to provide the Veteran a VA examination to address the etiology of her hemorrhoids on a secondary basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board in January 2011 it was remanded to afford the Veteran a VA examination, to specifically address whether her hemorrhoids were caused or aggravated (i.e. secondary to) her service-connected IBS.  Following the Board's remand, such an examination was scheduled, but the Veteran failed to report for the examination.  

A review of the record shows that, in early 2011, the Veteran apparently relocated from Oklahoma to Virginia.  At that time, several pieces of correspondence sent to the Veteran were returned to VA as undeliverable, despite the fact that the Veteran apparently informed VA of her new address.  Significantly, it appears to the Board that more recent correspondence, including the examination notice, has been sent to the correct address in Virginia and has not been returned as undeliverable.  

The Veteran's representative has asked that the examination be rescheduled as the Veteran was "unable to attend."  As noted, it appears that the examination notice was sent to the correct address, and the representative did not provide any explanation for the Veteran's failure to report.  Nevertheless, given the representative's specific request that she be given another opportunity, and the fact that she has demonstrated a willingness to report for VA examinations on several occasions in the past, the Board finds that the Veteran should be rescheduled for a VA examination.  See 38 C.F.R. § 3.655 (2011).

Lastly, the Board recognizes that the Veteran has sufficiently demonstrated actual knowledge of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  Nevertheless, in an abundance of caution and in the interest of efficiency, the Veteran should be provided such notice upon remand of this issue.  38 C.F.R. § 3.310 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that notifies her of the information and evidence not of record that is necessary to substantiate her claim for service-connection of hemorrhoids a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that she is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on her behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  After the development specified in paragraph 1 has been completed to the extent possible, arrange for the Veteran to undergo a VA examination to determine the etiology of any current hemorrhoid disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hemorrhoids were caused or aggravated during her military service, to include as secondary to her service-connected irritable bowel syndrome.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2011).

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


